United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                      UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT                    December 21, 2005

                                                             Charles R. Fulbruge III
                                                                     Clerk
                               No. 04-60760
                             Summary Calendar


                 PABLO VERA; NORMA L. DUARTE PRADO;
                       JUAN PABLO VERA DUARTE,

                                                             Petitioners,

                                  versus

            ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                              Respondent.


                Petition for Review of an   Order of the
                     Board of Immigration   Appeals
                          BIA No. A78 355   181
                          BIA No. A78 355   182
                          BIA No. A78 355   183


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Pablo Vera, his wife Norma Duarte Prado, and his son Juan Pablo

Vera Duarte, natives and citizens of Colombia, petition for review

of the order of the Board of Immigration Appeals dismissing their

appeal   from   the    immigration   judge’s    decision   denying     their

application for asylum and withholding of removal and for relief

under the Convention Against Torture (CAT).       The petitioners do not



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
specifically challenge the denial of relief insofar as they sought

withholding of removal or relief under the CAT.      Therefore, these

claims are deemed abandoned.    See Rodriguez v. INS, 9 F.3d 408, 414

n.15 (5th Cir. 1993).   Accordingly, we will review only the denial

of the application for asylum.

      The finding that an alien is not eligible for asylum will be

upheld if it is supported by substantial evidence.      Chun v. INS, 40

F.3d 76, 78 (5th Cir. 1994).      The substantial-evidence standard

requires that the agency decision be based on the record evidence

and    that    the   decision     be    substantially      reasonable.

Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).      Under

this standard, the agency’s determination will be affirmed “unless

the evidence compels a contrary conclusion”.     Id.

      Vera is not only a citizen of Colombia, but also a dual

national of Poland, as his mother was born there.      As a result, the

BIA concluded that the petitioners did not qualify as “refugees”

under 8 U.S.C. § 1101(a)(42)(A) because their status as nationals

of Poland allowed them to seek protection there.       The petitioners

do not dispute that Vera is a dual national of Poland and Colombia.

Instead, they now claim the statutory definition of “refugee” did

not require them to show they would face persecution in all of the

countries in which they were nationals.     As the Attorney General

correctly contends, we lack jurisdiction to review this claim

because it was not exhausted before the BIA.   See Wang v. Ashcroft,



                                  2
260 F.3d 448, 452-53 (5th Cir. 2001); Goonsuwan v. Ashcroft, 252

F.3d 383, 387 (5th Cir. 2001).

     The petitioners also claim:            the statutory definition of

“refugee”    is    unconstitutionally      void       for   vagueness;   and   the

application of this provision violated their due-process and equal-

protection rights.        Such claims may be raised for the first time in

a petition for review.          See Nehme v. INS, 252 F.3d 415, 422 (5th

Cir. 2001).

     The petitioners assert their due–process rights were violated

because the BIA should have been required to determine whether they

may be properly removed to Poland. The petitioners have not shown,

however, that they were substantially prejudiced by the procedure

applied.    See Anwar v. INS, 116 F.3d 140, 144 (5th Cir. 1997).

     The petitioners maintain their equal-protection rights were

violated because stateless aliens, who allegedly are similarly

situated    to    them,   are   entitled   to     a    determination     of   their

eligibility for asylum under the “safe third country” exception to

the asylum requirements, under 8 U.S.C. § 1158(a)(2)(A).                       The

petitioners, who apparently have an unfettered right to travel to

Poland, have not shown they are similarly situated to stateless

aliens.    See City of Cleburne, Tex. v. Cleburne Living Center, 473

U.S. 432, 439 (1985).        In any event, there is a rational basis for

the distinction between the petitioners and stateless aliens:

Unlike the former, the latter have no second country of nationality



                                       3
to which to turn.   See Madriz-Alvarado v. Ashcroft, 383 F.3d 321,

332 (5th Cir. 2004).

     As for the third new claim, the statutory definition of

“refugee” in 8 U.S.C. § 1101(a)(42)(A) is not void for vagueness

simply because it does not explicitly address whether a dual

national must demonstrate past persecution, or a well-founded fear

thereof, in multiple countries of nationality.   See Boutilier v.

INS, 387 U.S. 118, 123 (1967); Groome Res., Ltd. v. Parish of

Jefferson, 234 F.3d 192, 217 (5th Cir. 2000).

                                                        DENIED




                                4